Citation Nr: 0714166	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's request to reopen a previously denied 
claim of entitlement to service connection for a back 
condition, on the basis that he failed submit new and 
material evidence.  The veteran perfected a timely appeal of 
this determination to the Board.

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In February 2007, the RO certified this appeal to the Board.  
Later in that same month, the RO received a copy of a VA 
medical statement prepared by one of the veteran's treating 
physicians at the VA Southern Nevada Healthcare System.  The 
RO then forwarded this medical statement to the Board, 
without first considering it and issuing a supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.31(b), 
19.37(b) (2006).  The VA medical statement is dated January 
2007, and it has not been considered by the RO.

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  See 38 C.F.R.    § 
20.1304(c) (2006).  An exception is made if this procedural 
right is waived by the veteran, or if the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
Such a waiver must be in writing or, if a hearing on appeal 
is conducted, the waiver must be formally and clearly entered 
on the record orally at the time of the hearing.  Id. 
Evidence is not pertinent if it does not relate to or have a 
bearing on the issue or issues on appeal.  Id.

In this case, the additional evidence is pertinent because it 
relates to the veteran's low back condition, and whether this 
condition developed from an injury the veteran sustained 
while in service.  He has not indicated he is waiving initial 
consideration of the evidence in question by the RO.  The 
Board also does not have enough information to fully allow 
the claim at this point.  Hence, a remand is required so that 
the RO can initially consider this additional evidence.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

The Agency of Original Jurisdiction (AOJ) 
should review the claims file, and 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for a 
back condition, in light of any additional 
evidence obtained, including the 
additional VA medical statement prepared 
by R.M.N, M.D., and dated January 2007.  
If the benefit sought is not granted to 
his satisfaction, prepare a Supplemental 
Statement of the Case (SSOC) and send it 
to the veteran and his representative.  
Give them a reasonable opportunity to 
respond before the returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is I the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


